                                           Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 1 of 7




                                 1   Galen H. Satterlee (State Bar No. 025220)
                                     Scott Reynolds (State Bar No. 013652)
                                 2   LOWIS & GELLEN LLP
                                 3   51 W. 3rd Street, Suite E-240
                                     Tempe, Arizona 85281
                                 4   Telephone: (602) 726-7310
                                     E-mail: gsatterlee@lowis-gellen.com
                                 5
                                             sreynolds@lowis-gellen.com
                                 6           minuteentries@lowis-gellen.com
                                 7   Fax: (623) 321-1009
                                 8
                                     Attorneys for Defendants
                                 9
                                10                          UNITED STATES DISTRICT COURT
                                11                                  DISTRICT OF ARIZONA
51 W. 3rd Street, Suite E-240
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12
      (602) 726-7310




                                     Marianne Hayes, on behalf of the statutory
                                13   beneficiaries of her deceased son, James Hayes No.
                                     II,
                                14                                                   DEFENDANTS APOTEX CORP.
                                                   Plaintiff,                        AND AVEVA DRUG DELIVERY
                                15
                                                                                      SYSTEMS, INC.’S NOTICE OF
                                16          vs.                                        REMOVAL PURSUANT TO
                                                                                     28 U.S.C. §§ 1332(a) AND 1446(a)
                                17   Apotex Corp., a foreign corporation; Aveva
                                18   Drug Delivery Systems, Inc., a foreign
                                     corporation; Does I-X; Roe Entities I-X,
                                19
                                                   Defendants.
                                20
                                21           Defendants    Apotex   Corp.   and   Aveva   Drug   Delivery   Systems,   Inc.

                                22   (“Defendants”), respectfully submit this Notice of Removal pursuant to 28 U.S.C.

                                23   Sections 1332(a) and 1446(a), and in support thereof, provide the following statement

                                24   of the grounds for removal:

                                25   ///

                                26   ///



                                                                                   1
                                            Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 2 of 7




                                       I.     BACKGROUND
                                 1
                                 2            1.   This action was commenced by Plaintiff Marianne Hayes, on behalf of the

                                 3   statutory beneficiaries of her deceased son, James Hayes II (“Plaintiff”), on or about

                                 4   May 9, 2019, through the filing of a First Amended Complaint in the Pinal County

                                 5   Superior Court, State of Arizona, No. S1100CV201801989. See generally Exhibit A,

                                 6   copies of all pleadings and other documents previously filed in Pinal County Superior

                                 7   Court, State of Arizona, No. S1100CV201801989.

                                 8            2.   In her First Amended Complaint, Plaintiff names Apotex Corp. and

                                 9   Aveva Drug Delivery Systems, Inc. as Defendants.

                                10            3.   Defendant Apotex Corp. was served through its agent for service of

                                11   process, Corporate Creations, with the Summons, First Amended Complaint and
51 W. 3rd Street, Suite E-240
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12   Certificate of Compulsory Arbitration, on May 13, 2019, which is the date Defendant
      (602) 726-7310




                                13   first received, through service or otherwise, a copy of the initial pleading setting forth

                                14   the claim for relief upon which this action is based.

                                15            4.   Defendant Aveva Drug Delivery Systems, Inc. was served May 16, 2019.

                                16   See Exhibit B, Affidavits of Service.

                                17            5.   This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it

                                18   was filed within thirty (30) days after at least one of the Defendants was first served

                                19   with a copy of the initial pleading setting forth the claim for relief upon which this

                                20   action is based and within one (1) year after the commencement of this action.

                                21            6.   Venue for this removal is proper because the United States District Court

                                22   for the District of Arizona is the Federal District Court embracing Pinal County,

                                23   Arizona—the place where the state court action is pending. See 28 U.S.C. § 82.

                                24   ///

                                25   ///

                                26   ///



                                                                                     2
                                           Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 3 of 7




                                     II.     GROUNDS FOR           REMOVAL         –       DIVERSITY     OF    CITIZENSHIP
                                 1
                                             JURISDICTION
                                 2
                                             7.    This Court has original subject matter jurisdiction over this action
                                 3
                                     pursuant to 28 U.S.C. § 1332(a) because (i) there exists complete diversity of
                                 4
                                     citizenship between Plaintiff and Defendants and (ii) the amount in controversy exceeds
                                 5
                                     $75,000.00, exclusive of interest and costs.           Therefore, this action is properly
                                 6
                                     removable under 28 U.S.C. § 1441.
                                 7
                                             A.    Complete Diversity of Citizenship
                                 8
                                 9           8.    To demonstrate citizenship for diversity purposes a party must (i) be a

                                10   citizen of the United States, and (ii) be domiciled in a state of the United States. See

                                11   Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986). A person is domiciled “in a location
51 W. 3rd Street, Suite E-240
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12   where he or she has established a fixed habitation or abode in a particular place, and
      (602) 726-7310




                                13   [intends] to remain there permanently or indefinitely.” Id. at 749–50. “A person

                                14   residing in a given state is not necessarily domiciled there, and thus is not necessarily a

                                15   citizen of that state.” See Mondragon v. Capital One Auto Fin., 736 F.3d 880, 885–86

                                16   (9th Cir. 2013) (noting that Ninth Circuit has “not yet” adopted the presumption that

                                17   evidence of a person’s residence is “prima facie evidence of the person’s domicile”).

                                18   Rather, a person’s domicile is determined by a number of factors, none of them

                                19   controlling, including: “current residence, voting registration and voting practices,

                                20   location of personal and real property, location of brokerage and bank accounts,

                                21   location of spouse and family, membership in unions and other organizations, place of

                                22   employment or business, driver’s license and automobile registration, and payment of

                                23   taxes.” Lew, 797 F.2d at 750. Upon information and belief, at the time of the filing of

                                24   this Notice of Removal, Plaintiff was domiciled in Arizona.

                                25           9.    Defendants Apotex and Aveva Drug Delivery Systems are corporations.

                                26   The citizenship of a corporation for diversity purposes is determined by looking to both



                                                                                       3
                                          Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 4 of 7




                                 1   “the state in which it was incorporated and the state in which it has its principal place of
                                 2   business.” See Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, Ltd. Liab. Corp.,
                                 3   757 F.3d 481, 483 (5th Cir. 2014).
                                 4          10.     Defendant Apotex Corp. is a Delaware corporation with its principal
                                 5   place of business in Florida. Defendant Aveva Drug Delivery Systems is a Florida
                                 6   corporation with its principal place of business in Florida. See Exhibit C, Delaware
                                 7   and Florida Division of Corporations results for Apotex Corp. and Aveva Drug
                                 8   Delivery Systems, Inc.
                                 9          11.     Accordingly, the complete diversity requirement of 28 U.S.C. § 1332(a)
                                10   is satisfied in this case.
                                11          B.      Amount in Controversy
51 W. 3rd Street, Suite E-240
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12
      (602) 726-7310




                                            12.     With respect to the amount in controversy required for federal diversity
                                13
                                     jurisdiction under 28 U.S.C. § 1332, the Supreme Court of the United States has
                                14
                                     instructed that “a defendant’s notice of removal need include only a plausible allegation
                                15
                                     that the amount in controversy exceeds the jurisdictional threshold.” See Dart Cherokee
                                16
                                     Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). This “plausible
                                17
                                     allegation” requirement is satisfied when the facts alleged by the Plaintiff make it
                                18
                                     “facially apparent” that the amount in controversy exceeds $75,000.00. Id. at 554.
                                19
                                     “Evidence establishing the amount is required by § 1446(c)(2)(B) only when the
                                20
                                     plaintiff contests, or the court questions, the defendant’s allegation.” Id. (emphasis
                                21
                                     added).
                                22
                                            13.     Here, Plaintiff asserts the decedent, James Hayes II, was prescribed
                                23
                                     certain pain medications, including a series of fentanyl transdermal systems following a
                                24
                                     motorcycle accident in 2011. On or about November 14, 2016, Plaintiff alleges the
                                25
                                     decedent applied a 25 mcg/hr fentanyl transdermal system in the early morning hours.
                                26


                                                                                     4
                                            Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 5 of 7




                                 1   Plaintiff alleges that the decedent expired on or about November 15, 2016 from
                                 2   fentanyl intoxication. See Exhibit A, Plaintiff’s First Amended Complaint.
                                 3            14.   For the foregoing reason, it is apparent from the face of Plaintiff’s First
                                 4   Amended Complaint the amount in controversy exceeds the sum of $75,000.00,
                                 5   exclusive of costs and interest. Thus, the amount in controversy requirement of 28
                                 6   U.S.C. § 1332(a) is satisfied.
                                 7
                                     III.     PROCEDURAL COMPLIANCE
                                 8
                                              15.   Pursuant to 28 U.S.C. § 1446(a), and LRCiv 3.6(a) and (b), copies of all
                                 9
                                     pleadings and other documents, previously filed in Pima County Superior Court, Case
                                10
                                     No. S1100CV201801989, are attached collectively as Exhibit A. See Declaration of
                                11
51 W. 3rd Street, Suite E-240




                                     Galen H. Satterlee attached hereto as Exhibit D.
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12
      (602) 726-7310




                                              16.   Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with a copy
                                13
                                     of this Notice of Removal, and a copy of this Notice of Removal is being filed with the
                                14
                                     Clerk of the Pinal County Superior Court for the State of Arizona.
                                15
                                              17.   Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned
                                16
                                     counsel certifies that he has read the foregoing Notice of Removal, that to the best of
                                17
                                     his knowledge, information, and belief, formed after reasonable inquiry, it is well-
                                18
                                     grounded in fact and is warranted by existing law, and that it is not interposed for any
                                19
                                     improper purpose.
                                20
                                              18.   By filing this Notice of Removal, Defendants do not waive and hereby
                                21
                                     reserve all defenses and objections to Plaintiff’s First Amended Complaint.
                                22
                                     IV.      JURY DEMAND
                                23
                                24            19.   Defendants hereby pray for a trial by jury on all claims asserted and

                                25   issues raised in Plaintiff’s First Amended Complaint.

                                26


                                                                                     5
                                           Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 6 of 7




                                      V.     CONCLUSION
                                 1
                                 2           20.   Given the complete diversity of citizenship of the parties and the amount

                                 3   in controversy, the Court has original jurisdiction over this action pursuant to 28 U.S.C.

                                 4   § 1332(a) and this action is properly removed pursuant to 28 U.S.C. § 1441.

                                 5           WHEREFORE, Defendants respectfully request this cause be removed to the

                                 6   United States District Court for the District of Arizona, that the United States District

                                 7   Court for the District of Arizona assume full jurisdiction over this case, and that further

                                 8   proceedings in this action be conducted in the United States District Court for the

                                 9   District of Arizona as provided by law.

                                10           DATED this 10th day of June, 2019.

                                11
51 W. 3rd Street, Suite E-240




                                                                               LOWIS & GELLEN L.L.P.
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12
      (602) 726-7310




                                13
                                                                               By:/s/ Scott Reynolds
                                14                                                Galen H. Satterlee
                                                                                  Scott Reynolds
                                15
                                                                                  51 W. 3rd Street, Suite E-240
                                16                                                Tempe, Arizona 85281
                                                                                  Attorneys for Defendants
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26


                                                                                     6
                                         Case 2:19-cv-04439-DLR Document 1 Filed 06/11/19 Page 7 of 7




                                 1                              CERTIFICATE OF SERVICE
                                 2        I hereby certify that on June 10, 2019, I electronically transmitted the attached
                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                 4   Notice of Electronic Filing to the following CM/ECF registrants:
                                 5
                                     Eric Kessler
                                 6   Kessler Law Group
                                     6720 N. Scottsdale Road, Suite 210
                                 7   Scottsdale, Arizona 85253
                                 8   Attorneys for Plaintiff

                                 9   By: /s/ Kirsten Sylvia
                                10
                                11
51 W. 3rd Street, Suite E-240
   Tempe, Arizona 85281
    Lowis & Gellen LLP




                                12
      (602) 726-7310




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26


                                                                                   7
